     Case 1:18-cv-01880-EGB Document 8 Filed 12/07/18 Page 1 of 1




        In the United States Court of Federal Claims
                               No. 18-1880C
                         (Filed: December 7, 2018)

**************************

ORACLE AMERICA, INC.,

                     Plaintiff,

v.

THE UNITED STATES,

                     Defendant.

**************************

                                   ORDER

         For good cause shown, the court grants plaintiff’s motion for leave to
file its complaint, proposed redacted complaint, and supporting documents
under seal. The court also grants plaintiff’s motion for a protective order.


                                           s/Eric G. Bruggink
                                           ERIC G. BRUGGINK
                                           Senior Judge
